Exhibit 10(g)

FINAL FORM

HARRIS CORPORATION

2015 EQUITY INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED UNIT AWARD AGREEMENT

TERMS AND CONDITIONS

(AS OF DECEMBER 4, 2015)

1. Restricted Unit Award – Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2015 Equity Incentive Plan (as may be
amended from time to time, the “Plan”) and upon the terms and conditions set
forth herein (these “Terms and Conditions”), Harris Corporation (the
“Corporation”) has granted on [insert date] (the “Grant Date”) to the
non-Employee Director receiving these Terms and Conditions (the “Non-Employee
Director”) a Restricted Unit Award (the “Award”) of [insert number] restricted
units (such units, as may be adjusted in accordance with the Plan and
Section 1(c) of these Terms and Conditions, the “Restricted Units”). At all
times, each Restricted Unit shall be equal in value to one share of common
stock, $1.00 par value per share (the “Common Stock”), of the Corporation (a
“Share”). Such Award is subject to the following Terms and Conditions (these
Terms and Conditions are referred to as the “Agreement”).

(a) Restriction Period. For purposes of this Agreement, the Award shall vest and
the Restriction Period (as defined below) shall expire as to one-third of the
total number of Restricted Units originally subject to the Award on each of the
first, second and third anniversaries of the Grant Date, provided that the
Non-Employee Director continuously serves as a Director of the Corporation
through the applicable vesting date. The period of time during which any of the
Restricted Units subject to the Award shall not be vested shall be referred to
herein as the “Restriction Period” with respect to such Restricted Units that
are not then vested. The Board Committee may, in accordance with the Plan and to
the extent permitted by Section 409A of the Code (if applicable), accelerate the
expiration of the Restriction Period as to, and the vesting of, some or all of
the Restricted Units that are not then vested, at any time.

(b) Payout of Award. Provided the Award has not previously been forfeited, as
soon as administratively practicable following the expiration of the Restriction
Period as to the Restricted Units that have become vested, but in no event later
than sixty (60) days following the expiration of the Restriction Period as to
such Restricted Units, the Corporation shall issue to the Non-Employee Director
the number of Shares underlying such Restricted Units. Upon payout, the
Corporation shall at its option, cause such Shares as to which the Non-Employee
Director is entitled pursuant hereto: (i) to be released without restriction on
transfer by delivery to the custody of the Non-Employee Director of a stock
certificate in the name of the Non-Employee Director or his or her designee or
(ii) to be credited without restriction on transfer to a book-entry account for
the benefit of the Non-Employee Director or his or her designee maintained by
the Corporation’s stock transfer agent or its designee.

(c) Rights During Restriction Period; Dividend Equivalents. During the
Restriction Period, the Non-Employee Director shall not have any rights as a
shareholder with respect to the Shares underlying Restricted Units that are not
then vested. During the Restriction

 

1



--------------------------------------------------------------------------------

Period, if the Corporation pays a dividend or makes other distributions on the
Common Stock, the Non-Employee Director shall be entitled to receive dividend
equivalents, in cash, in the case of a cash dividend or cash distribution, or
other property, in the case of a non-cash dividend or non-cash distribution, as
applicable, paid or distributed with respect to the number of Shares underlying
Restricted Units that are not then vested. In the case of a dividend or other
distribution paid in a form other than securities of the Corporation, such
dividend equivalents will be paid to the Non-Employee Director as soon as is
practicable following payment of the dividend or other distribution to holders
of Common Stock, but no later than the end of the calendar year in which the
corresponding actual dividends or other distributions are declared with respect
to holders of Common Stock. If any such dividend or other distribution is paid
in securities of the Corporation (including Shares), such dividend equivalents
in respect of such securities relating to the Restricted Units shall be subject
to the same restrictions and conditions as the Restricted Units in respect of
which such dividend equivalents were paid and shall be paid to the Non-Employee
Director in the manner and at the time the Restricted Units are paid. If the
number of outstanding shares of Common Stock is changed as a result of a stock
dividend, stock split or the like, without additional consideration to the
Corporation, the Restricted Units subject to the Award that are not then vested
shall be adjusted to correspond to the change in the Corporation’s outstanding
shares of Common Stock. Upon the expiration of the Restriction Period and payout
of the Award as to Restricted Units that have become vested, the Non-Employee
Director may exercise voting rights and shall be entitled to receive dividends
and other distributions with respect to the number of Shares acquired upon the
vesting of such Restricted Units hereunder.

2. Prohibition Against Transfer. Until the expiration of the Restriction Period
and payout of the Award, the Award, the Restricted Units subject to the Award
that are not then vested, any interest in the Shares related thereto, and the
rights granted under these Terms and Conditions and the Agreement are not
transferable except by will or by the laws of descent and distribution in the
event of the Non-Employee Director’s death. Without limiting the generality of
the foregoing, except as aforesaid, until the expiration of the Restriction
Period and payout of the Award, the Award, the Restricted Units subject to the
Award that are not then vested, any interest in the Shares related thereto, and
the rights granted under these Terms and Conditions and the Agreement may not be
sold, exchanged, assigned, transferred, pledged, hypothecated, encumbered or
otherwise disposed of, shall not be assignable by operation of law, and shall
not be subject to execution, attachment, charge, alienation or similar process.
Any attempt to effect any of the foregoing shall be null and void and without
effect.

3. Forfeiture; Termination of Service.

(a) Except as otherwise provided for herein in the event the Non-Employee
Director’s service as a Director terminates due to death, permanent disability
(as determined by the Corporation), retirement (as determined by the
Corporation), resignation or failure to be re-nominated or elected to the Board
(excluding, in the case of such failure to be re-nominated or elected, a
termination of service due to cause or misconduct (as determined by the
Corporation)) or in the event of a Change in Control, if the Non-Employee
Director’s service as a Director terminates prior to the end of the Restriction
Period for any reason, then the Award and any Restricted Units that are not
vested immediately prior to such termination of service and any right to payment
of Shares with respect to such Restricted Units shall be immediately and
automatically forfeited by the Non-Employee Director and cancelled by the
Corporation.

 

2



--------------------------------------------------------------------------------

(b) If the Non-Employee Director’s service as a Director terminates due to
death, permanent disability (as determined by the Corporation), retirement (as
determined by the Corporation), resignation or failure to be re-nominated or
elected to the Board (excluding, in the case of such failure to be re-nominated
or elected, a termination of service due to cause or misconduct (as determined
by the Corporation)), in each case, prior to the expiration of the Restriction
Period as to any Restricted Units that are not then vested, then the
Non-Employee Director’s heirs or beneficiaries or the Non-Employee Director, as
applicable, shall be fully vested in, and entitled to receive a payout in
respect of, the total number of Restricted Units subject to the Award that are
not then vested. In such event, the Restriction Period shall immediately expire,
and the payout in respect of the Restricted Units subject to the Award that are
not vested as of the date of such termination of service, shall be made in the
manner specified in Section 1(b) as soon as administratively practicable
following such immediate expiration of the Restriction Period, but in no event
later than sixty (60) days following such immediate expiration of the
Restriction Period; provided, however, that if the Award is subject to
Section 409A of the Code, and if the Non-Employee Director is a Specified
Employee (within the meaning of the Corporation’s Specified Employee Policy for
409A Arrangements) as of the date of such termination of service, then such
payout shall be delayed until and made during the seventh calendar month
following the calendar month during which the Non-Employee Director ceased to
serve as a Director of the Corporation (or, if earlier, the calendar month
following the calendar month of the Non-Employee Director’s death).

4. Change in Control. Upon a Change in Control, the Non-Employee Director shall
be fully vested in, and entitled to receive a release in respect of, the total
number of Restricted Units subject to the Award that are not then vested, the
Restriction Period shall immediately expire and the payout in respect of such
Restricted Units shall be made in the manner specified in Section 1(b) as soon
as administratively practicable following such immediate expiration of the
Restriction Period, but in no event later than sixty (60) days following such
Change in Control; provided, however, that if the Award is subject to
Section 409A of the Code and the Change in Control does not qualify as a “change
in control event” within the meaning of Treasury Regulation §1.409A-3(i)(5),
then the Non-Employee Director shall be fully vested in, and entitled to receive
a payout in respect of, the total number of Restricted Units subject to the
Award that are not then vested; provided, however, that such Restricted Units
shall continue to be subject to the Restriction Period as to such Restricted
Units until the expiration thereof, at which time the payout in respect of such
Restricted Units shall be made in the form and at the time specified in Sections
1(a), 1(b) or 3(b), as applicable.

5. Securities Law Requirements. The Corporation shall not be required to issue
Shares pursuant to the Award unless and until (a) such Shares have been duly
listed upon each stock exchange on which the Corporation’s Common Stock is then
registered; and (b) a registration statement under the Securities Act of 1933,
as amended, with respect to such Shares is then effective.

6. Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these

 

3



--------------------------------------------------------------------------------

Terms and Conditions and the Agreement and the Plan, to establish, amend and
rescind rules and regulations relating to the Plan, and to make all other
determinations in the judgment of the Board Committee necessary or desirable for
the administration of the Plan. The Board Committee may correct any defect or
supply any omission or reconcile any inconsistency in these Terms and Conditions
and the Agreement in the manner and to the extent it shall deem expedient to
carry the Plan into effect, and it shall be the sole and final judge of such
expediency.

7. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.

8. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Non-Employee Director. The
Agreement and the Plan shall be administered and interpreted in a manner
consistent with this intent, and any provision that would cause the Agreement or
the Plan to fail to satisfy Section 409A of the Code shall have no force and
effect until amended to comply with Section 409A of the Code (which amendment
may be retroactive to the extent permitted by Section 409A of the Code and may
be made by the Corporation without the consent of the Non-Employee Director).
Notwithstanding the foregoing, no particular tax result for the Non-Employee
Director with respect to any income recognized by the Non-Employee Director in
connection with the Agreement is guaranteed, and the Non-Employee Director
solely shall be responsible for any taxes, penalties or interest imposed on the
Non-Employee Director in connection with the Agreement. Reference to
Section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.

9. Data Privacy; Electronic Delivery. By acceptance of the Award, the
Non-Employee Director acknowledges and agrees that: (a) data, including the
Non-Employee Director’s personal data, necessary to administer the Agreement may
be exchanged among the Corporation and its Subsidiaries and affiliates as
necessary, and with any vendor engaged by the Corporation to assist in the
administration of equity awards; and (b) unless and until revoked in writing by
the Non-Employee Director, information and materials in connection with this
Agreement or any awards under the Plan, including, but not limited to, any
prospectuses and plan document, may be provided by means of electronic delivery
(including by e-mail, by web site access and/or by facsimile).

10. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan and Section 8 of the Agreement, may not be
amended without the written consent of both the Corporation and the Non-Employee
Director.

 

4